Exhibit 10.19 OFFICE LEASE 1230 -1240 Rosecrans AvenueManhattan Beach, California 90266 Onni Manhattan Towers Limited Partnership, a Nevada limited partnership as Landlord, and Skechers U.S.A., Inc., as Tenant. TABLE OF CONTENTS Page ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS 7 ARTICLE 2 LEASE TERM 9 ARTICLE 3 BASE RENT 14 ARTICLE 4 ADDITIONAL RENT 15 ARTICLE 5 USE OF PREMISES 24 ARTICLE 6 SERVICES AND UTILITIES 24 ARTICLE 7 REPAIRS 27 ARTICLE 8 ADDITIONS AND ALTERATIONS 28 ARTICLE 9 COVENANT AGAINST LIENS 32 ARTICLE 10 INSURANCE 32 ARTICLE 11 DAMAGE AND DESTRUCTION 36 ARTICLE 12 NONWAIVER 38 ARTICLE 13 CONDEMNATION 38 ARTICLE 14 ASSIGNMENT AND SUBLETTING 39 ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP ANDREMOVAL OF TRADE FIXTURES 44 ARTICLE 16 HOLDING OVER 44 ARTICLE 17 ESTOPPEL CERTIFICATES 45 ARTICLE 18 SUBORDINATION 46 ARTICLE 19 DEFAULTS; REMEDIES 47 ARTICLE 20 COVENANT OF QUIET ENJOYMENT 49 ARTICLE 21 SECURITY DEPOSIT 50 ARTICLE 22 SUBSTITUTION OF OTHER PREMISES 50 ARTICLE 23 SIGNS 50 ARTICLE 24 COMPLIANCE WITH LAW 51 ARTICLE 25 LATE CHARGES 51 ARTICLE 26 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT 52 ARTICLE 27 ENTRY BY LANDLORD 52 ARTICLE 28 TENANT PARKING 53 ARTICLE 29 MISCELLANEOUS PROVISIONS 54 EXHIBITS AOUTLINE OF PREMISES BTENANT WORK LETTER CFORM OF NOTICE OF LEASE TERM DATES DRULES AND REGULATIONS EFORM OF TENANT'S ESTOPPEL CERTIFICATE FADDITIONAL PROVISIONS GTENANT APPROVED SIGNAGE HEXPEDITED ARBITRATION PROCEDURE 1 Page(s) Advocate Arbitrators 11 Alterations 21 Base Taxes 16 Base Year 12 BOMA 8 Brokers 41 Building 7 Building Common Areas, 7 Building Hours 19 Common Areas 7 Comparable Buildings 7, 10 Comparable Office Transactions 10 Cost Pools 16 Direct Expenses 12 Estimate 17 Estimate Statement 17 Estimated Excess 17 Excess 17 Expense Year 12 Force Majeure 40 Holidays 19 HVAC 19 Identification Requirements 42 Interest Notice 10 Landlord 4 Landlord Parties 24 Lease 4 Lease Commencement Date 8 Lease Expiration Date 8 Lease Term 8 Lease Year 8 Lines 42 Mail 40 Neutral Arbitrator 11 Notices 40 Office Fair Market Rent Rate 10 Operating Expenses 12 Option Exercise Notice 10 Option Rent Notice 10 Option Term 10 Original Improvements 25 Outside Submittal Date 10 Premises 7 998481.02/LA 888888-00313/2-17-17//dbs (- 2- ) [Tenant Name] Page(s) Project, 7 Proposition 13 16 Renovations 42 Rent Notice 10 rentable square feet 8 Statement 17 Subject Space 28 Summary 4 Tax Expenses 15 Tenant 4 Tenant Work Letter 7 Tenant's Share 16 Transfer Notice 28 Transferee 28 - 3 - 1230-1, MANHATTAN BEACH, CALIFORNIA OFFICE LEASE This Office Lease (the "Lease"), dated as of the date set forth in Section1 of the Summary of Basic Lease Information (the "Summary"), below, is made by and between ONNI MANHATTAN TOWERS LIMITED PARTNERSHIP, a Nevada limited partnership ("Landlord"), and Skechers U.S.A., Inc., ("Tenant").
